



EXHIBIT 10.2


AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

--------------------------------------------------------------------------------




TABLE OF CONTENTS


  Page 1. Purchase and Sale 2   2. Purchase Price 2   3. Payment of Purchase
Price 2   4. Escrow 3   5. Condition of Title 3   6. Title Policy 4   7.
Conditions to Close of Escrow 4   8. Deposits by Seller 9   9. Deposits by Buyer
10   10. Costs and Expenses 10   11. Prorations 11   12. Disbursements and Other
Actions by Escrow Holder 12   13. Covenants of Seller 12   14. Seller's
Representations and Warranties 14   15. Buyer's Representations and Warranties
17   16. Remedies 18   17. Damage or Condemnation Prior to Closing 20   18.
Notices 21   19. Brokers 23   20. Legal Fees 23   21. Assignment 23   22.
Miscellaneous 24




i

--------------------------------------------------------------------------------




EXHIBITS

Exhibit “A”  —  Depiction of the Land
Exhibit “B”  —  [Reserved]
Exhibit “C”  —  Grant Deed
Exhibit “D”  —  [Reserved]
Exhibit “E”  —  593-W Form
Exhibit “F”  —  Tenant Lease Assignment
Exhibit “G”  —  Assignment of Contracts and Assumption Agreement
Exhibit “H”  —  Bill of Sale
Exhibit “I”  —  Transferor’s Certification of Non-Foreign Status
Exhibit “J”  —  General Assignment Agreement
Exhibit “K”  —  [Reserved]
Exhibit “L”  —  Schedule of Warranties for the Improvements to be Assigned to
Buyer

--------------------------------------------------------------------------------




AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS

THIS AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS (“Agreement”)
is made and entered into as of March 31, 2004 (the “Effective Date”), by and
between PEGH Investments, LLC, a California limited liability company
(“Seller”), and The Cheesecake Factory Incorporated, a Delaware corporation
(“Buyer”), with respect to the following:

R E C I T A L S :

A.        Seller desires to sell and convey to Buyer all of Seller’s right,
title and interest in and to the following:

1.    That certain real property located at 26901 Malibu Hills Road, in the City
of Calabasas, County of Los Angeles, State of California, consisting of
approximately 220,048 square feet of land, all of which is described on
Exhibit “A” attached hereto (the “Land”), together with a two story office
building located thereon, containing in the aggregate approximately 87,884 net
rentable square feet of space, associated parking areas, and all other
improvements located thereon (the “Improvements”);

2.    All rights, privileges, easements and appurtenances benefiting the Land or
the Improvements, including, without limitation, all mineral and water rights
and all easements, rights-of-way and other appurtenances used or connected with
the beneficial use or enjoyment of the Land or the Improvements (the Land, the
Improvements and all such rights, privileges, easements and appurtenances are
sometimes collectively hereinafter referred to as the “Real Property”);

3.      All of Seller’s interest in and to that certain Office Lease, dated
October 3, 2001, as amended April 1, 2002 and March 24, 2003 (the “Cheesecake
Lease”), by and between Seller, as lessor, and Buyer, as lessee.

4.    All personal property, equipment, supplies and fixtures (collectively, the
“Personal Property”), owned by Seller and used or useful in the operation of the
Real Property; and

5.    All of Seller’s interest in any intangible property used or useful in
connection with the foregoing, including, without limitation, all trademarks,
trade names, goodwill, contract rights, plans and specifications, warranties,
guaranties, licenses, permits, entitlements, governmental approvals and
certificates of occupancy that benefit the Real Property or the Personal
Property (the “Intangible Personal Property”). The Real Property, the Personal
Property, Seller’s interest as lessor in the Leases, and the Intangible Personal
Property are sometimes collectively hereinafter referred to as the “Property.”


--------------------------------------------------------------------------------





B.        Seller desires to sell the Property to Buyer and Buyer desires to
purchase the Property from Seller upon the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer agree that the
terms and conditions of this Agreement and the instructions to Commerce Escrow
Company, 1545 Wilshire Boulevard, Suite 600, Los Angeles, California  90017,
213-484-0855, Attn:  Mr. Mark Minsky (“Escrow Holder”), with regard to the
escrow (“Escrow”) created pursuant hereto are as follows:

1.         Purchase and Sale. Seller hereby agrees to sell the Property to
Buyer, and Buyer hereby agrees to purchase the Property from Seller, upon the
terms and conditions herein set forth.

2.         Purchase Price. The purchase price (“Purchase Price”) for the
Property is Twenty Million Nine Hundred Eighty-Three Thousand One Hundred
Thirty-Nine and 29/100 Dollars ($20,983,139.29).

3.         Payment of Purchase Price. The Purchase Price for the Property will
be payable by Buyer as follows:

(a)Deposit. Within five (5) business days following the Effective Date, Buyer
will deposit or cause to be deposited with Escrow Holder, by check made payable
to Escrow Holder or by a confirmed wire transfer of funds, the sum of Three
Hundred Thousand and No/100 Dollars ($300,000.00) (the “Deposit”). The Deposit
and all interest thereon will be fully refundable to Buyer if Buyer does not
satisfy or waive the contingencies of Paragraph 7(a)(i), (ii), (iii) and (iv)
hereof on or before the expiration of the “Contingency Period” (as defined in
Paragraph 7(a)(ii) hereof). Upon Buyer’s satisfaction or waiver of such
contingencies and the expiration of the Contingency Period, the Deposit will
become nonrefundable to Buyer in the event this Agreement and the Escrow is
thereafter cancelled by reason of a default by Buyer hereunder, as provided in
and subject to the provisions of Paragraph 16(a) hereof. Upon Escrow Holder’s
receipt of the Deposit, as applicable, Escrow Holder shall immediately invest it
in an interest bearing account of a federally insured bank or savings and loan
association acceptable to Buyer (Buyer’s Federal Tax Identification Number is:
51-0340466). The Deposit and all interest that accrues thereon will be applied
to the payment of the Purchase Price upon the Close of Escrow, or refunded to
Buyer in the event this Agreement and the Escrow is cancelled for any reason
except as provided in Paragraph 16(a) hereof.

(b)     Closing Funds. Prior to the Close of Escrow, Buyer shall deposit or
cause to be deposited with Escrow Holder, in cash, by a certified or bank
cashier’s check made payable to Escrow Holder or by a confirmed wire transfer of
funds, the balance of the Purchase Price, and plus or minus Buyer’s share of
closing costs, prorations and charges payable pursuant to this Agreement.

-2-

--------------------------------------------------------------------------------





4.       Escrow

(a)    Opening of Escrow. For purposes of this Agreement, the Escrow shall be
deemed opened on the date Escrow Holder receives a fully executed original or
originally executed counterparts of this Agreement from both Buyer and Seller
(such date being referred to hereinafter as the “Opening of Escrow”). Escrow
Holder shall notify Buyer and Seller in writing of the date Escrow is opened.
Buyer and Seller agree to execute, deliver and be bound by any reasonable or
customary supplemental escrow instructions of Escrow Holder or other instruments
as may reasonably be required by Escrow Holder in order to consummate the
transaction contemplated by this Agreement. Any such supplemental instructions
shall not conflict with, amend or supersede any portions of this Agreement. If
there is any conflict or inconsistency between such supplemental instructions
and this Agreement, this Agreement shall control.

(b)    Close of Escrow. For purposes of this Agreement, the “Close of Escrow” is
the date that the grant deed, the form of which is attached hereto as Exhibit
“C” (the “Deed”), conveying the Real Property to Buyer, is recorded in the
Official Records of Los Angeles County, California (the “Official Records”).
Unless extended in writing by Buyer and Seller, the Close of Escrow (the
“Closing Date”) will occur on or before the fifteenth (15th) day following the
earlier to occur of (i) the day on which Buyer delivers to Seller written notice
of Buyer’s approval of all contingencies that are subject to Buyer’s review
during the Contingency Period, or (ii) the expiration of the Contingency Period.
Seller shall deliver possession of the Property to Buyer upon the Close of
Escrow, subject only to the “Approved Condition of Title” (as defined in
Paragraph 5 below).

5.       Condition of Title. It is a condition to the Close of Escrow for
Buyer’s benefit that Seller convey title to the Real Property to Buyer by the
Deed subject only to the following approved conditions of title (the “Approved
Condition of Title”):

(a)    a lien to secure payment of real estate taxes, not delinquent;

(b)    the lien of supplemental taxes assessed pursuant to Chapter 3.5
commencing with Section 75 of the California Revenue and Taxation Code (the
“Code”), but only to the extent that such supplemental taxes are attributable to
the transaction contemplated by this Agreement. Seller will be responsible for,
and will indemnify, protect, defend (with counsel chosen by Seller, subject to
Buyer’s prior written approval, which will not be unreasonably withheld) and
hold harmless Buyer and the Real Property from and against any and all
supplemental taxes assessed pursuant to the Code, to the extent that such taxes
are attributable to any period occurring prior to the Close of Escrow;

-3-

--------------------------------------------------------------------------------





(c)    matters affecting the Real Property created by or with the written
consent of Buyer;

(d)    exceptions that are disclosed by the Report (as defined below) and that
are approved or deemed approved by Buyer in accordance with Paragraph 7(a)(i);
and

(e)    the Cheesecake Lease.

Seller covenants and agrees that during the term of the Escrow, it will not
cause or permit title to the Real Property to differ from the Approved Condition
of Title described in this Paragraph 5. Any liens, encumbrances, encroachments,
easements, restrictions, conditions, covenants, rights, rights-of-way or other
matters affecting the Approved Condition of Title that may appear of record or
be revealed after the date of the Report described in Paragraph 7(a)(i) below
will also be subject to Buyer’s approval and must be eliminated or ameliorated
by Seller to Buyer’s reasonable satisfaction prior to the Close of Escrow as a
condition to the Close of Escrow for Buyer’s benefit.

6.     Title Policy. Title will be evidenced by the willingness of the “Title
Company” (as defined in Paragraph 7(a)(i) hereof) to issue its ALTA Extended
Coverage (Form B-1970) Owner’s Policy of Title Insurance (the “Title Policy”),
or a title binder reflecting the same if so elected by Buyer, in the amount of
the Purchase Price, showing title to the Property vested in Buyer or its
assignee as provided in Paragraph 21 hereof and subject only to the Approved
Condition of Title. The Title Policy must also include any endorsements
reasonably requested by Buyer.

7.       Conditions to Close of Escrow

(a)    Conditions to Buyer’s Obligations. The Close of Escrow and Buyer’s
obligation to consummate the transaction contemplated by this Agreement are
subject to the satisfaction of the following conditions (or Buyer’s written
waiver thereof, it being agreed that Buyer may waive in writing any or all of
such conditions) for Buyer’s benefit on or prior to the dates designated below
for the satisfaction of such conditions. In the event Buyer terminates this
Agreement and the Escrow due to the nonsatisfaction of any such conditions, in
Buyer’s sole and absolute discretion, then Buyer will be entitled to the
immediate return of the Deposit and all interest accrued thereon:

(i)    Title. Buyer shall have approved the legal description of the Land and
any matters of title as disclosed by the following documents (collectively, the
“Title Documents”) prepared at Seller’s sole cost and expense and to be
delivered to Buyer at Seller’s sole cost and expense: (A) a standard preliminary
title report dated on or after the date of this Agreement issued by Chicago
Title Company (the “Title Company”) with respect to the Real Property, as such
report may be amended or supplemented from time to time to reflect additional
title matters or survey exceptions (the “Report”); (B) legible copies of all
documents, whether recorded or unrecorded, referred to in the Report (the
“Underlying Documents”); and (C)  an as built ALTA survey of the Real Property
(the “Survey”), prepared by Peak Surveys, Inc., a registered surveyor (the
“Surveyor”). Seller agrees to request that the Title Company deliver to Buyer
the Report and the Underlying Documents, and the Surveyor deliver to Buyer the
Survey, on or before the fifth (5th) day following the Effective Date.

-4-

--------------------------------------------------------------------------------





Buyer will have until the twentieth (20th) day following the “Title Delivery
Date” (as defined below) to give Seller and Escrow Holder written notice
(“Buyer’s Title Notice”) of Buyer’s disapproval or conditional approval of the
legal description or any matters shown in or disclosed by the Title Documents.
The “Title Delivery Date” means the date on which Buyer holds in its possession
the Report, the Underlying Documents, and the Survey.

The failure of Buyer to give Buyer’s Title Notice on or before the expiration of
the Contingency Period will be deemed to constitute Buyer’s disapproval of the
respective matters relating thereto. If Buyer disapproves or conditionally
approves any of the foregoing matters, Seller may, within ten (10) days after
its receipt of Buyer’s Title Notice, elect to eliminate or ameliorate to Buyer’s
reasonable satisfaction such disapproved or conditionally approved matters.
Within this (10) day period, Seller shall give Buyer written notice (which will
hereinafter be referred to as “Seller’s Title Notice”) of those disapproved or
conditionally approved matters, if any, that Seller covenants and agrees to
either eliminate from the Title Policy as exceptions to title to the Property or
to ameliorate to Buyer’s reasonable satisfaction by the Closing Date. If Seller
does not elect in Seller’s Title Notice to eliminate or ameliorate any
disapproved or conditionally approved matters as provided above, or Buyer
disapproves, in Buyer’s reasonable discretion, then Buyer will have the right,
by a written notice delivered to Seller and Escrow Holder prior to the Closing
Date, to: (A) waive its prior disapproval, in which event said disapproved
matter(s) shall be deemed approved, (B) terminate this Agreement and the Escrow
created pursuant hereto, in which event the Deposit and all interest accrued
thereon will be immediately returned to Buyer, and this Agreement, the Escrow
and the rights and obligations of the parties hereunder will terminate, or
(C) cure the objections at Seller’s expense, so long as such expense does not
exceed Twenty-Five Thousand Dollars ($25,000). Notwithstanding anything to the
contrary contained in this Agreement, Buyer hereby disapproves all liens
evidencing monetary encumbrances (other than liens for non-delinquent real
property taxes) and Seller agrees to cause all such liens to be eliminated at
Seller’s sole cost and expense (including all prepayment penalties and charges)
prior to, or concurrently with, the Close of Escrow.

-5-

--------------------------------------------------------------------------------





(ii)    Review and Approval of Documents and Materials. Seller shall deliver to
Buyer or cause the delivery to Buyer by Triliad Development, Inc., a California
corporation (“Triliad”), concurrently with the Opening of Escrow the documents
and materials respecting the Property set forth below (the “Documents and
Materials”). From the Opening of Escrow until 5 p.m. Pacific Time on the
forty-fifth (45th) day following the Effective Date. (the “Contingency Period”),
Buyer will have the right to review and approve or disapprove, in its sole and
absolute discretion, any or all of the Documents and Materials. The failure of
Buyer to approve of the Documents and Materials on or before the expiration of
the Contingency Period will be deemed to constitute Buyer’s disapproval thereof,
in which event this Agreement will terminate and the Initial Deposit will be
returned to Buyer.

(A)    Permits. Any and all governmental approvals (such as approved building
permits, building inspection approvals and certificates of occupancy) or
authorizations pertaining to the Property to the extent in the possession or
control of Seller.

(B)    Improvement Plans. Complete “as-built” plans, drawings and specifications
for the Improvements (the “Plans and Specifications”).

(C)    Agreements. Legible copies of any and all certificates of insurance,
management contracts, maintenance contracts (but excluding the management
agreement between Triliad and Seller), service contracts, reciprocal easement
agreements, utility will-serve letters and any other contracts or agreements
affecting or relating to the Cheesecake Lease, ownership, operation,
maintenance, construction or development of the Property, including, without
limitation, copies of all warranties with respect thereto (collectively, the
“Contracts”). Notwithstanding anything to the contrary contained in the
foregoing sentence, Seller will not deliver copies of any insurance policy,
broker listing agreement, construction contract, or correspondence relating to
the prospective leasing of the Real Property.

(D)    Personal Property List. A detailed list (“Personal Property Schedule”) of
all personal property, including, without limitation, any and all fixtures,
equipment and tools owned by Seller and used on or in connection with the
Property, that are to be conveyed to Buyer at Close of Escrow pursuant to the
Bill of Sale described in Paragraph 8(f) below, together with a copy of all
warranties and guaranties applicable thereto. This list will reflect any and all
security interests in said personal property, and Seller will cause, at Seller’s
sole cost and expense, said personal property to be released from any such
security interests at or before the Close of Escrow.

-6-

--------------------------------------------------------------------------------





(E)    Tax Statements. Legible copies of the most recently issued bills for all
real property taxes and assessments and all personal property taxes payable with
respect to the Property, or any portion thereof.

(F)    [Intentionally Deleted]

(G)    Schedule of Income and Expenses. A schedule reflecting all income
generated by or from the Property or from the use of all or any portion of the
Property and reflecting any and all expenses for the ownership, operation,
maintenance and repair of the Property for the calendar years of 2001, 2002,
2003 and for the calendar year 2004 up to and including the month of February,
2004, which schedule must include, without limitation, the following:

(1)      annual insurance premiums for all forms of coverage;

(2)     real property taxes and assessments;

(3)    utility charges, management fees, maintenance and repair costs; and

(4)    any and all other costs and expenses incurred in connection with the
ownership, operation, maintenance and repair of the Property.

(H)    Environmental and Engineering Reports. All existing and available soils,
environmental and building reports and engineering data pertaining to the
Property or any portion thereof and any and all architectural studies, grading
plans, topographical maps and similar data respecting the Property that are in
the possession or control of Seller or Triliad.

(I)    Miscellaneous. Such other documents in Seller’s or Triliad’s possession
or control that relate to the Property that Buyer shall reasonably request.

(iii)    Inspections and Studies. On or before the expiration of the Contingency
Period, Buyer will have the right to approve or disapprove, in Buyer’s sole and
absolute discretion, the results of any and all inspections, investigations,
tests and studies, including, without limitation, investigations with regard to
zoning, building codes and other governmental regulations, architectural
inspections, engineering tests, economic feasibility studies and soils, seismic
and geologic reports, as well as toxic and environmental reports with respect to
the Property, inspections of all or any portion of the Improvements (including,
without limitation, structural, mechanical and electrical systems, roofs,
pavement, landscaping and public utilities), and any other physical inspections
or investigations as Buyer may elect to make or obtain. The failure of Buyer to
approve said results on or prior to the expiration of the Contingency Period
will be deemed to constitute Buyer’s disapproval thereof, in which event this
Agreement will terminate and the Initial Deposit will be returned to Buyer.
Buyer agrees to restore or cause to be restored any damage to the Property that
is a direct result of, or caused during the course of, Buyer’s inspection and
testing on and of the Property.

-7-

--------------------------------------------------------------------------------





During the term of this Escrow, Buyer will be afforded access by Seller to
review Seller’s and Triliad’s books and records relating to the Property, and
Buyer, its agents, consultants, contractors and subcontractors will have the
right to enter upon the Property to conduct or make any and all inspections and
tests (including, without limitation, environmental assessments of the Real
Property) as may be necessary or desirable in Buyer’s sole and absolute judgment
and discretion. Buyer hereby indemnifies, protects, defends (with counsel chosen
by Buyer, subject to Seller’s prior written approval, which will not be
unreasonably withheld) and holds Seller and the Property harmless from and
against any and all costs, losses, damages or expenses arising out of or
resulting from such entry by Buyer, its agents, consultants, contractors and
subcontractors provided, that, Buyer will not be liable for any losses or
liabilities resulting from Buyer’s investigations uncovering the existence of
any environmental contamination or any other defects or conditions that
adversely impact the Property or any injury or liability caused by the willful
misconduct or negligence of Seller, its agents or contractors.

(iv)    Representations, Warranties and Covenants of Seller. Seller shall have
duly performed each and every covenant and agreement to be performed by Seller
pursuant to this Agreement and Seller’s representations, warranties and
covenants set forth in Paragraph 14 hereof must be true and correct as of the
Closing Date.

(v)    No Material Changes. At the Closing Date, there will have been no
material adverse changes in the physical, environmental or financial condition
of the Property (including, without limitation, the financial condition of any
Lessees) from and after the Opening of Escrow.

(vi)    Deposits. Seller must make all deposits with Escrow Holder required of
Seller pursuant to the provisions of Paragraph 8 of this Agreement.

-8-

--------------------------------------------------------------------------------





(b)    Conditions to Seller’s Obligations. For the benefit of Seller, the Close
of Escrow will be conditioned upon the timely performance by Buyer of all of the
obligations required by the terms of this Agreement to be performed by Buyer (or
Seller’s waiver thereof, it being agreed that Seller may waive such condition).
Buyer’s representations, warranties and covenants set forth in Paragraph 15
hereof must be true and correct as of the Closing Date

8.    Deposits by Seller. At least one (1) business day prior to the Close of
Escrow, Seller will deposit or cause to be deposited with Escrow Holder the
following documents and instruments:

(a)      Deed. The Deed conveying the Real Property to Buyer or its assignee, as
provided in Paragraph 21 hereof, duly executed as appropriate by Seller,
acknowledged and in recordable form in the form attached hereto as Exhibit “C”

(b)    [Intentionally Deleted];

(c)    Tenant Lease Assignment. Tenant Lease Assignment (“Assignment of
Leases”), duly executed by Seller, in the form attached hereto as Exhibit “F”,
pursuant to which Seller will assign to Buyer all of Seller’s right, title and
interest in and to the Cheesecake Lease;

(d)    Contracts. Any and all original Contracts and all warranties related
thereto, if any, approved by Buyer in accordance with Paragraph 7(a) hereof;

(e)    Assignment of Contracts and Assumption Agreement. Assignment of Contracts
and Assumption Agreement (“Assignment of Contracts”), duly executed by Seller,
in the form attached hereto as Exhibit “G”, pursuant to which Seller will assign
to Buyer all of Seller’s right, title and interest in, under and to the
Contracts that Buyer approved and elected to assume during the Contingency
Period and any and all warranties relative thereto;

(f)    Bill of Sale. Bill of Sale (“Bill of Sale”), duly executed by Seller, in
the form attached hereto as Exhibit “H”, conveying all of Seller’s right, title
and interest in and to the Personal Property;

(g)      Seller’s Certification of Non-Foreign Status. Seller’s Certification of
Non-Foreign Status, for both federal (in the form attached hereto as Exhibit “I”
(the “FIRPTA”)) and state (in the form attached hereto as Exhibit “E” (the
“593-W”)) duly executed by Seller;

(h)    Permits, Entitlements and the Like. Any and all building and development
permits, certificates of occupancy, utility will serve letters, use permits and
other governmental approvals or entitlements relative to the Property;

-9-

--------------------------------------------------------------------------------





(i)      General Assignment. General Assignment (“General Assignment”), duly
executed by Seller, in the form attached herein as Exhibit “J”, conveying all of
Seller’s right, title and interest in and to the Intangible Personal Property.
The Intangible Personal Property shall include, without limitation, the Plans
and Specifications and those certain warranties for the Improvements that are
described in Exhibit “L” attached hereto, and in the event the architect’s or
applicable contractor’s or subcontractor’s consent is required in order to
assign to Buyer the Plans and Specifications or the above described warranties
for the Improvements, Seller will deliver such consents (collectively, the
“Contractor/Architect Consents”) in a form acceptable to Buyer;

(j)    Property Documents. Originals of any and all warranties or guaranties,
including, without limitation, those included in the General Assignment, and any
utility deposits or rate agreements related to the Property; and

(k)    Other Instruments. Such other instruments and documents as are described
in Paragraph 22(b) herein.

9.    Deposits by Buyer. Buyer shall deposit or cause to be deposited with
Escrow Holder the funds that are to be applied towards the payment of the
Purchase Price in the amounts and at the times designated in Paragraph 3 above
(as reduced by the prorations and credits hereinafter provided). In addition,
Buyer shall deposit with Escrow Holder prior to the Close of Escrow the
following documents and instruments:

(a)    Assignment of Leases. Counterpart of the Assignment of Leases, duly
executed by Buyer;

(b)    Assignment of Contracts. Counterpart of the Assignment of Contracts, duly
executed by Buyer;

(c)    General Assignment. Counterpart of the General Assignment, duly executed
by Buyer; and

(d)    Other Instruments. Such other instruments and documents as are described
in Paragraph 22(b) herein.

10.    Costs and Expenses. The cost and expense of the standard CLTA portion of
the Title Policy, including a mechanic’s lien endorsement, will be paid by
Seller. Buyer will pay the costs and expenses of any extended/ALTA coverage and
any additional endorsements requested by Buyer. The escrow fee of Escrow Holder
will be allocated equally between Buyer and Seller. Seller will pay all
documentary transfer taxes and fees payable in connection with the recordation
of the Deed. Buyer and Seller shall pay, respectively, the Escrow Holder’s
customary charges to buyers and sellers for document drafting and miscellaneous
charges. If, as a result of no fault of Buyer or Seller, Escrow fails to close,
Buyer and Seller will share equally all of Escrow Holder’s fees and charges.

-10-

--------------------------------------------------------------------------------





11.    Prorations. The following prorations between Seller and Buyer will be
made by Escrow Holder computed as of the Close of Escrow:

(a)     Taxes. Real and personal property taxes and assessments on the Property
will be prorated on the basis that Seller is responsible for (i) all such taxes
for the fiscal year of the applicable taxing authorities occurring prior to the
“Current Tax Period” (as hereinafter defined) and (ii) that portion of such
taxes for the Current Tax Period determined on the basis of the number of days
that have elapsed from the first day of the Current Tax Period to the Close of
Escrow, inclusive, whether or not the same will be payable prior to the Close of
Escrow. The phrase “Current Tax Period” refers to the fiscal year of the
applicable taxing authority in which the Close of Escrow occurs. In the event
that as of the Close of Escrow the actual tax bills for the year or years in
question are not available and the amount of taxes to be prorated as aforesaid
cannot be ascertained, then all amounts equal to one hundred two percent (102%)
of the rates and assessed valuation of the previous year, with known changes,
will be used, and when the actual amount of taxes and assessments for the year
or years in question will be determinable, then such taxes and assessments will
be reprorated between the parties to reflect the actual amount of such taxes and
assessments.

(b)    Rentals. Rentals and other payments (including, without limitation,
common area maintenance charges and payments for real property taxes and
insurance premiums) payable by tenants, licensees, concessionaires and other
persons using or occupying the Property or any part thereof, if any, for or in
connection with such use or occupancy will be prorated as of the Close of
Escrow. However, Buyer will not be obligated to make any payment or give any
credit to Seller on account of, or by reason of, any rental or other payments
that are unpaid as of the Close of Escrow (excluding payments under the
Cheesecake Lease); which will be brought current by the “Cheesecake Tenant” (as
defined below) on or before the Close of Escrow, but will be required merely to
pay to Seller Seller’s share of the same if, as and when received by Buyer.
After the Close of Escrow, all payments received by Buyer from a tenant,
licensee, concessionaire or other person will be applied first, to all of
Buyer’s costs of collection incurred with respect to the recovery of any such
payments, second, to the most recently accrued obligation or obligations of the
payor, third, to any obligation or obligations attributable to any period
occurring after the Close of Escrow that are past due on the date of receipt by
Buyer, and then, to any amounts due Seller from such payor. Any rental payments
received by Seller following the Close of Escrow will be paid over to Buyer and
will be applied in the manner described above. After the Close of Escrow, Seller
will have no right whatsoever to initiate any legal action against the tenant
under the Cheesecake Lease (the “Cheesecake Tenant”).

(c)     [Intentionally Deleted]

-11-

--------------------------------------------------------------------------------





(d)    Utilities. Gas, water, electricity, heat, fuel, sewer and other utilities
and the operating expenses relating to the Property will be prorated as of the
Close of Escrow to the extent such items are not directly paid for by the
Cheesecake Tenant. If the parties are unable to obtain final meter readings as
of the Close of Escrow, such expenses will be estimated as of the Close of
Escrow on the basis of the prior operating history of the Property.

At least one (1) business day prior to the Close of Escrow, the parties must
agree upon all of the prorations to be made and submit a statement to Escrow
Holder setting forth the same. In the event that any prorations, apportionments
or computations made under this Paragraph 11 shall require final adjustment,
then the parties will make the appropriate adjustments promptly when accurate
information becomes available and either party hereto will be entitled to an
adjustment to correct the same. Any corrected adjustment or proration will be
paid in cash to the party entitled thereto.

12.    Disbursements and Other Actions by Escrow Holder. Upon the Close of
Escrow, Escrow Holder will promptly undertake all of the following in the
following manner:

(a)    Prorations. Prorate all matters referenced in Paragraph 11 based upon the
closing statements delivered into Escrow signed by the parties;

(b)    Recording. Cause the Deed and any other documents that the parties hereto
may mutually direct, to be recorded in the Official Records of the County of Los
Angeles in the order directed by the parties;

(c)    Funds. Disburse from funds deposited by Buyer with Escrow Holder (i) the
Purchase Price to Seller and (ii) payment of all items chargeable to the account
of Buyer pursuant hereto in payment of such costs, and disburse the balance of
such funds, if any, to Buyer;

(d)    Documents to Seller. Deliver to Seller counterparts of the Assignment of
Leases, the Assignment of Contracts and the General Assignment executed by
Buyer;

(e)    Documents to Buyer. Deliver to Buyer the Contracts, the Bill of Sale, the
Seller’s Certificate, counterparts of the Assignment of Leases, the Assignment
of Contracts and the General Assignment appropriately executed by Seller, the
Contractor/Architect Consents and any other documents that are to be delivered
to Buyer hereunder; and

(f)    Title Policy. Direct the Title Company to issue the Title Policy to
Buyer, and, when issued, deliver the Title Policy to Buyer.


13.

Covenants of Seller. Seller hereby covenants with Buyer, as follows:

(a)    From and after the date of this Agreement, Seller will not, without the
prior written consent of Buyer, which consent Buyer may withhold in its sole and
absolute discretion, enter into any maintenance contract, service contract or
any other contract affecting or relating to the Property that will survive the
Close of Escrow or will otherwise affect the use, operation or enjoyment of the
Property after the Close of Escrow, unless such contract is terminable on thirty
days’ notice. Notwithstanding anything to the contrary contained in this
Paragraph 13(a), Seller will not, without the prior written consent of Buyer,
which consent Buyer may withhold in its sole and absolute discretion, enter into
any listing, leasing or brokerage contracts regarding the Property;

-12-

--------------------------------------------------------------------------------





(b)    All insurance policies carried by Seller with respect to the Property and
in effect as of the date of this Agreement will remain continuously in full
force and effect from the date of this Agreement through the day upon which the
Close of Escrow occurs;

(c)    From and after the date of this Agreement, Seller will not amend, modify,
alter or supplement any Contract that is approved by Buyer pursuant to Paragraph
7(a) hereof. Further, Seller hereby covenants and agrees that provided the same
is terminable on thirty days’ notice, Seller will terminate on or before the
Close of Escrow any Contract that Buyer disapproves in accordance with
Paragraph 7(a) hereof. If Seller is unable to terminate prior to the Close of
Escrow any Contract that Buyer has disapproved due to the terms of such
Contract, then Seller will (i) immediately deliver written notice to Buyer
stating which Contract Seller is unable to terminate and the reason(s) for
Seller’s inability to terminate that Contract, and (ii) deliver a termination
notice to the appropriate contractor on or before the third (3rd) business day
immediately following Buyer’s notice to Seller of Buyer’s disapproval of that
Contract.

(d)    From the date of this Agreement until the Close of Escrow, Seller hereby
covenants and agrees that it will (i) operate and manage the Property in the
same manner that it has operated the Property since the commencement of the
Cheesecake Lease, (ii) maintain all present services and amenities,
(iii) maintain the Property in good condition, repair and working order,
(iv) keep on hand sufficient materials, supplies, equipment and other personal
property for the efficient operation and management of the Property in a
first-class manner, (v) perform when due, and otherwise comply with, all of
Seller’s obligations and duties under the Cheesecake Lease and Contracts
approved by Buyer in accordance with Paragraph 7(a) hereof, and (vi) maintain
the Property in accordance with all applicable laws, ordinances, rules and
regulations affecting the Property. None of the Personal Property will be
removed from the Real Property, unless replaced by unencumbered personal
property of equal or greater utility and value. All Personal Property and
Intangible Personal Property will be conveyed to Buyer by Seller at the Close of
Escrow free from any liens, encumbrances or security interests of any kind or
nature;

(e)    After the date of this Agreement, Seller will not alienate, lien,
encumber or otherwise transfer all or any portion of the Property (other than to
Buyer at the Close of Escrow);

(f)    [Intentionally Deleted] 

-13-

--------------------------------------------------------------------------------





(g)    [Intentionally Deleted]; and

(h)    Seller must promptly notify Buyer of any change in any condition with
respect to the Property or of any event or circumstance that makes any
representation or warranty of Seller to Buyer under this Agreement materially
untrue or misleading, and of any covenant of Seller under this Agreement that
Seller will be incapable of performing or less likely to perform.

14.    Seller’s Representations and Warranties. As used herein, the term
“Seller’s Knowledge” will mean the actual knowledge of Valerie Draeger and Mark
Belliveau, without the duty of further inquiry by Seller. In consideration of
Buyer entering into this Agreement and as an inducement to Buyer to purchase the
Property, Seller makes the following covenants, representations and warranties,
each of which is material and is being relied upon by Buyer (and the continued
truth and accuracy of which will constitute a condition precedent to Buyer’s
obligations hereunder):

(a)    Representations Regarding Seller’s Authority.

(i)     Seller has the legal power, right and authority to enter into this
Agreement and the instruments referenced herein, and to consummate the
transaction contemplated hereby;

(ii)    All requisite action (corporate, trust, partnership or otherwise) has
been taken by Seller in connection with the entering into this Agreement, the
instruments referenced herein, and the consummation of the transaction
contemplated hereby. No consent of any partner, shareholder, trustee, trustor,
beneficiary, creditor, investor, judicial or administrative body, governmental
authority or other party is required;

(iii)   The individuals executing this Agreement and the instruments referenced
herein on behalf of Seller and the partners of Seller, if any, have the legal
power, right, and actual authority to bind Seller to the terms and conditions
hereof and thereof;

(iv)   This Agreement and all documents required hereby to be executed by Seller
are and will be valid, legally binding obligations of and enforceable against
Seller in accordance with their terms; and

(v)    Neither the execution and delivery of this Agreement and the documents
and instruments referenced herein, nor the incurrence of the obligations set
forth herein, nor the consummation of the transaction contemplated herein, nor
compliance with the terms of this Agreement and the documents and instruments
referenced herein conflict with or result in the material breach of any terms,
conditions or provisions of, or constitute a default under, any bond, note, or
other evidence of indebtedness or any contract, indenture, mortgage, deed of
trust, loan, partnership agreement, lease or other agreement or instrument to
which Seller is a party or affecting the Property;

-14-

--------------------------------------------------------------------------------





(b)    Threatened Actions. There are no pending actions, suits, arbitrations,
claims or proceedings, at law, in equity or otherwise, affecting, or that may
affect, all or any portion of the Property or in which Seller is or will be a
party by reason of Seller’s ownership of the Property, including, without
limitation, judicial, municipal or administrative proceedings in eminent domain,
collection actions, alleged building code violations, health and safety
violations, federal, state or local agency actions regarding environmental
matters, federal environmental protection agency or zoning violations, personal
injuries or property damages alleged to have occurred at the Property or by
reason of the condition or use of or construction on the Property. To Seller’s
Knowledge, Seller is not aware of the existence of any threatened or
contemplated actions, suits, arbitrations, claims or proceedings or of the
existence of any facts that might give rise to any such actions, suits,
arbitrations, claims or proceedings;

(c)    Compliance with Law. To Seller’s Knowledge, the Property is in compliance
with all applicable laws, ordinances, rules, requirements, regulations, building
codes and environmental rules of any governmental agency, body or subdivision
thereof;

(d)    Leases and Agreements. Except for the Cheesecake Lease and any agreements
entered into by Cheesecake Tenant with respect to the portion of the property
leased from Seller under the Cheesecake Lease, there are no leases, license
agreements, or any other agreements (whether oral or written), affecting or
relating to the right of any party with respect to the possession of the
Property, or any portion thereof, that are obligations that will affect the
Property or any portion thereof subsequent to the recordation of the Deed except
as set forth in the Contracts provided to and approved by Buyer in accordance
with Paragraph 7(a)(ii) hereof, or as may be reflected in the Approved Condition
of Title;

(e)    Documents True. To Seller’s Knowledge, all documents delivered by Seller
to Buyer pursuant to this Agreement are true, accurate, correct and complete
copies of originals and any and all information prepared by Seller or at
Seller’s direction and supplied to Buyer by Seller in accordance with Paragraph
7(a) hereof is true, accurate, correct and complete;

(f)     Contracts. There are no maintenance contracts, service contracts or any
other contracts (whether oral or written) affecting or relating to the Property
which will survive the Close of Escrow except as approved by Buyer in accordance
with Paragraph 7(a)(ii) hereof. At the Close of Escrow, there will be no
outstanding contracts entered into by Seller for the construction or repair of
any improvements to the Real Property that have not been fully paid for, and
Seller will cause to be discharged all mechanics’ and materialmen’s liens
arising from any labor or materials furnished to the Real Property prior to the
Close of Escrow;

-15-

--------------------------------------------------------------------------------





(g)      Hazardous Wastes. To Seller’s Knowledge, there is no asbestos or
materials containing asbestos incorporated into any of the Improvements. To
Seller’s Knowledge, the Property is not in violation of any federal, state or
local law, ordinance or regulation relating to industrial hygiene or to the
environmental conditions on, under or about the Property or the Improvements
including, without limitation, soil and groundwater condition. Seller further
represents and warrants that neither Seller nor, to Seller’s Knowledge, any
third party has used, generated, manufactured, stored or disposed of on, under
or about the Property or transported to or from the Property any flammable
explosives, radioactive materials, hazardous wastes, toxic substances or related
materials (“Hazardous Materials”). To Seller’s Knowledge, there is no presence,
use, treatment, storage, release or disposal of any Hazardous Materials at, on,
upon, beneath or about the Land or the Improvements. For purposes of this
subparagraph, the term Hazardous Materials will include, without limitation,
asbestos, petroleum and any petroleum by-products, urea formaldehyde, foam
insulation, polychlorinated biphenyls, and any other substance that is a
“Hazardous Substance” under California Health and Safety Code Section 25316 and
in the regulations adopted and publications promulgated pursuant to said statute
and any amendments thereto;

(h)    Structural, Mechanical and Electrical Defects. To Seller’s Knowledge,
there are no physical or mechanical defects or deficiencies in the condition of
the Property, including, without limitation, the roofs, exterior walls or
structural components of the Improvements and the heating, air conditioning,
plumbing, ventilating, utility, sprinkler and other mechanical and electrical
systems, apparatus and appliances located on the Property or in the Improvements
and all such items are in good operating condition and repair;

(i)    No Prior Transfer. Seller has not previously sold, transferred or
conveyed the Property and Seller has not entered into any executory contracts
for the sale of the Property (other than this Agreement), nor do there exist any
rights of first refusals or options to purchase the Property.

(j)    Cheesecake Lease; Brokers. All tenant improvement work to be performed by
Seller pursuant to the Cheesecake Lease has been fully completed and paid.
Seller has delivered to Buyer true, accurate and complete copies of all
documents demonstrating that no credit is due to Buyer for any unused tenant
improvement allowance that was due Buyer under the Cheesecake Lease. No leasing
or other commissions or fees are due, or will become due, on an absolute or
contingent basis to any real estate brokers or agents or anyone else in
connection with the Property or any portion thereof and no such commissions or
fees will become due during the term of any lease or with respect to any renewal
or extension thereof or the leasing of additional space by any lessee. After the
Closing Date, Buyer will be under no obligation to pay any fee, commission or
any other sum due to any broker or similar agent relating to the leasing of the
Property [as a result of any contract, agreement, or any other arrangement that
Seller may have or have made with any other party];

-16-

--------------------------------------------------------------------------------





(k)    Insurance Notices. Seller has not received any notice from any of
Seller’s insurance carriers or any insurance carrier of Buyer of any defects or
inadequacies in the Property, or any portion thereof, that would adversely
affect the insurability of the Property or the cost of any such insurance. There
are no pending insurance claims with respect to all or any portion of the
Property;

(l)     Seller’s Knowledge. Valerie Draeger and Mark Belliveau (i) are familiar
with the Property and the operations thereon; (ii) individually or collectively
represent all of the representatives, employees or agents of Seller that hold
the best knowledge of the Property, and (iii) are and have access to all
relevant information necessary for Seller to make the representations and
warranties contained in this Paragraph 14, including, without limitation, the
Contracts, notices relating to the Property, correspondence relating to the
Property and insurance policies;

(m)    Representations and Warranties at Closing. The representations and
warranties of Seller set forth in this Agreement shall be deemed to be remade
and restated by Seller on and as of the Close of Escrow; and

(n)    As-Is. Except for the representations and warranties contained in this
Agreement, Buyer will be purchasing the Property “as-is, where-is, without
representations and warranties.”

15.    Buyer’s Representations and Warranties. In consideration of Seller
entering into this Agreement and as an inducement to Seller to purchase the
Property, Buyer makes the following covenants, representations and warranties,
each of which is material and is being relied upon by Seller (and the continued
truth and accuracy of which will constitute a condition precedent to Seller’s
obligations hereunder):

(a)    Representations Regarding Buyer’s Authority.

(i)    Buyer has the legal power, right and authority to enter into this
Agreement and the instruments referenced herein, and to consummate the
transaction contemplated hereby;

(ii)    All requisite action (corporate, trust, partnership or otherwise) has
been taken by Buyer in connection with the entering into this Agreement, the
instruments referenced herein, and the consummation of the transaction
contemplated hereby. No consent of any partner, shareholder, trustee, trustor,
beneficiary, creditor, investor, judicial or administrative body, governmental
authority or other party is required;

(iii)    The individuals executing this Agreement and the instruments referenced
herein on behalf of Buyer and the partners of Buyer, if any, have the legal
power, right, and actual authority to bind Buyer to the terms and conditions
hereof and thereof;

-17-

--------------------------------------------------------------------------------





(iv)    This Agreement and all documents required hereby to be executed by Buyer
are and will be valid, legally binding obligations of and enforceable against
Buyer in accordance with their terms; and

(v)    Neither the execution and delivery of this Agreement and the documents
and instruments referenced herein, nor the incurrence of the obligations set
forth herein, nor the consummation of the transaction contemplated herein, nor
compliance with the terms of this Agreement and the documents and instruments
referenced herein conflict with or result in the material breach of any terms,
conditions or provisions of, or constitute a default under, any bond, note, or
other evidence of indebtedness or any contract, indenture, mortgage, deed of
trust, loan, partnership agreement, lease or other agreement or instrument to
which Buyer is a party or affecting the Property.

(b)    Buyer’s Knowledge. As used herein, the term “Buyer’s Knowledge” will mean
the actual knowledge of David Overton and Debby Zurzolo, without the duty of
further inquiry by Buyer. To Buyer’s knowledge, Buyer, as the Cheesecake Tenant
or, if this Agreement is so assigned, an affiliate of the Cheesecake Tenant, has
no knowledge of any facts regarding the physical or structural nature of the
Land and the Improvements that are inconsistent with Seller’s representations
and warranties made in Paragraph 14 above. David Overton and Debby Zurzolo
(i) are familiar with the Property and the operations of the Cheesecake Tenant
thereon; (ii) individually or collectively represent all of the representatives,
employees or agents of Seller that hold the best knowledge of the Cheesecake
Tenant’s occupancy and use of the Property, (iii) are and have access to all
relevant information necessary for Buyer to make the representations and
warranties contained in this Paragraph 15; and

(c)    Representations and Warranties at Closing. The representations of Buyer
set forth in this Agreement shall be deemed to be remade and restated by Buyer
on and as of the Close of Escrow.


16.

Remedies

(a)     LIQUIDATED DAMAGES. PROVIDED BUYER HAS NOT ELECTED TO TERMINATE THIS
AGREEMENT PURSUANT TO ANY OF BUYER’S RIGHTS TO DO SO CONTAINED HEREIN, IF AFTER
THE EXPIRATION OF THE CONTINGENCY PERIOD BUYER COMMITS A DEFAULT UNDER THIS
AGREEMENT AND THE CLOSE OF ESCROW FAILS TO OCCUR SOLELY BY REASON OF SUCH
DEFAULT, THEN UPON SELLER’S INSTRUCTION ESCROW HOLDER SHALL CANCEL THE ESCROW
AND DELIVER THE DEPOSIT TO SELLER AND SELLER SHALL THEREUPON BE RELEASED FROM
ITS OBLIGATIONS HEREUNDER. BUYER AND SELLER AGREE THAT BASED UPON THE
CIRCUMSTANCES NOW EXISTING, KNOWN AND UNKNOWN, IT WOULD BE IMPRACTICAL OR
EXTREMELY DIFFICULT TO ESTABLISH SELLER’S DAMAGE BY REASON OF BUYER’S DEFAULT.
ACCORDINGLY, BUYER AND SELLER AGREE THAT IT WOULD BE REASONABLE AT SUCH TIME TO
AWARD SELLER “LIQUIDATED DAMAGES” EQUAL TO THE AMOUNT OF THE DEPOSIT PREVIOUSLY
PLACED INTO ESCROW BY BUYER PURSUANT TO PARAGRAPH 3 HEREOF.

-18-

--------------------------------------------------------------------------------





SELLER AND BUYER ACKNOWLEDGE AND AGREE THAT THE FOREGOING AMOUNT IS REASONABLE
AS LIQUIDATED DAMAGES AND SHALL BE SELLER’S SOLE AND EXCLUSIVE REMEDY IN LIEU OF
ANY OTHER RELIEF, RIGHT OR REMEDY, AT LAW OR IN EQUITY, TO WHICH SELLER MIGHT
OTHERWISE BE ENTITLED BY REASON OF BUYER’S DEFAULT UNDER THIS AGREEMENT.
ACCORDINGLY, IF BUYER COMMITS A DEFAULT UNDER THIS AGREEMENT AND THE CLOSE OF
ESCROW FAILS TO OCCUR SOLELY BY REASON OF SUCH DEFAULT, SELLER MAY INSTRUCT THE
ESCROW HOLDER TO CANCEL THE ESCROW, WHEREUPON SELLER SHALL BE RELIEVED FROM ALL
LIABILITY HEREUNDER, AND, PROMPTLY FOLLOWING ESCROW HOLDER’S RECEIPT OF SUCH
INSTRUCTION, ESCROW HOLDER SHALL (i) CANCEL THE ESCROW, AND (ii) DISBURSE TO
SELLER THE DEPOSIT. WITHOUT LIMITING THE FOREGOING PROVISIONS OF THIS PARAGRAPH,
SELLER WAIVES ANY AND ALL RIGHTS THAT SELLER OTHERWISE WOULD HAVE HAD UNDER
CALIFORNIA CIVIL CODE SECTION 3389 TO SPECIFICALLY ENFORCE THIS AGREEMENT. IF
THE CLOSE OF ESCROW FAILS TO OCCUR FOR ANY REASON OTHER THAN BUYER’S DEFAULT
UNDER THIS AGREEMENT, THEN ESCROW HOLDER SHALL IMMEDIATELY RETURN TO BUYER THE
DEPOSIT, TOGETHER WITH ALL INTEREST ACCRUED THEREON. SELLER AND BUYER
ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS PARAGRAPH
16 AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS TERMS.

 

Seller’s Initials
_______________

Buyer’s Initials
_______________

(b)    Seller’s Alternative Remedy. Seller shall have available to it the right
to specifically enforce this Agreement if after the Contingency Period, Buyer
defaults in its obligation to purchase the Property from Seller; provided,
however, that if Seller elects to specifically enforce this Agreement pursuant
to this Paragraph 16(b), then Seller will waive its right to receive the
liquidated damages set forth in Paragraph 16(a) above and must return
immediately to Buyer any amounts received from Escrow Holder in accordance with
the terms contained therein.

-19-

--------------------------------------------------------------------------------





(c)    Buyer’s Remedies. Buyer and Seller hereby agree that, if the sale
contemplated by this Agreement is not completed as herein provided by reason of
any default of Seller hereunder, then in addition to the return of the Deposit
and all interest accrued thereon, Buyer shall be entitled to (1) pursue any
remedy available under this Agreement or available at law or in equity,
including, without limitation, the right to specifically enforce this Agreement
and (2) reimbursement by Seller of all of Buyer’s costs and expenses (including,
without limitation, reasonable attorneys’ fees, costs and expenses) associated
with Buyer’s enforcement of the contract and acquisition of the Property.


17.

Damage or Condemnation Prior to Closing

(a)     In the event that prior to the Close of Escrow, the Real Property, or
any portion thereof, is destroyed or materially damaged, Buyer shall have the
right, exercisable by giving written notice to Seller within fifteen (15) days
after receipt of written notice of such damage or destruction, either (i) to
terminate this Agreement, in which event the Deposit and all interest accrued
thereon will be immediately returned to Buyer, any other money or documents in
Escrow shall be returned to the party depositing the same, and neither party
hereto shall have any further rights or obligations hereunder, or (ii) to accept
the Real Property in its then condition and to proceed with the consummation of
the transaction contemplated by this Agreement, with an abatement or reduction
in the Purchase Price equal to the amount of the deductible for the applicable
insurance coverage, and to receive an assignment of all of Seller’s rights to
any insurance proceeds payable by reason of such damage or destruction, or if
the casualty is not insured, an abatement or reduction in the Purchase Price
equal to the cost to repair such damage. If Buyer elects to proceed under
clause (ii) above, Seller will not compromise, settle or adjust any claims to
such proceeds without Buyer’s prior written consent, which consent Buyer may
withhold in its sole and absolute discretion. If the casualty is not covered by
any of Seller’s insurance policies, then clause (ii) above will not apply and
Buyer must elect to (A) accept the Property in its then condition with no
reduction in the Purchase Price or (B) terminate this Agreement.

(b)    In the event that prior to the Close of Escrow there is any non-material
damage to the Real Property, or any part thereof, Buyer will accept the Real
Property in its then condition with an abatement or reduction in the Purchase
Price equal to the amount of the deductible for the applicable insurance
coverage (or the cost to repair such damage if uninsured) and proceed with the
transaction contemplated by this Agreement, in which event Buyer will be
entitled to an assignment of all of Seller’s rights to any insurance proceeds
payable by reason of such damage or destruction. In such event, Seller will not
compromise, settle or adjust any claims to such proceeds without Buyer’s prior
written consent, which consent Buyer may withhold in its sole and absolute
discretion. If the non-material damage is not covered by any of Seller’s
insurance policies, then Seller will not reduce the Purchase Price and Buyer
must elect to either (A) accept the Property in its then condition or (B)
terminate this Agreement.

-20-

--------------------------------------------------------------------------------





(c)    In the event that prior to the Close of Escrow, all or any material
portion of the Real Property is subject to a taking by a public or governmental
authority, Buyer will have the right, exercisable by giving written notice to
Seller within fifteen (15) days after receiving written notice of such taking,
either (i) to terminate this Agreement, in which event the Deposit and all
interest accrued thereon shall be immediately returned to Buyer, any other money
or documents in Escrow shall be returned to the party depositing the same, and
neither party hereto shall have any further rights or obligations hereunder, or
(ii) to accept the Real Property in its then condition, without a reduction in
the Purchase Price, and to receive an assignment of all of Seller’s rights to
any condemnation award or proceeds payable by reason of such taking. If Buyer
elects to proceed under clause (ii) above, Seller will not compromise, settle or
adjust any claims to such award without Buyer’s prior written consent, which
consent Buyer may withhold in its sole and absolute discretion.

(d)    In the event that prior to the Close of Escrow, any non-material portion
of the Real Property is subject to a taking by any public or governmental
authority, Buyer shall accept the Real Property in its then condition and
proceed with the consummation of the transaction contemplated by this Agreement,
in which event Buyer will be entitled to an assignment of all of Seller’s rights
to any award or proceeds payable in connection with such taking. In the event of
any such non-material taking, Seller will not compromise, settle or adjust any
claims to such award without Buyer’s prior written consent, which consent Buyer
may withhold in its sole and absolute discretion.

(e)     For purposes of this Paragraph 17, damage to the Real Property or a
taking of a portion thereof shall be deemed to involve a material portion
thereof if the estimated cost of restoration or repair, as estimated by Buyer in
Buyer’s sole and absolute discretion, of such damage or the amount of the
condemnation award with respect to such taking shall exceed Two Hundred Fifty
Thousand Dollars ($250,000).

(f)    Seller agrees to give Buyer prompt written notice of any taking of,
proposed taking of, damage to or destruction of the Real Property.

18.    Notices. All notices or other communications required or permitted
hereunder must be in writing, and must be personally delivered, sent by a
reputable overnight delivery service (Federal Express, UPS or the like) or sent
by registered or certified mail, postage prepaid, return receipt requested,
telegraphed, delivered or sent by telex, telecopy, facsimile, fax or cable and
shall be deemed received upon the earlier of (i) if personally delivered, the
date of delivery to the address of the person to receive such notice, (ii) if
sent by overnight mail, the business day following its deposit in such overnight
mail facility, (iii) if mailed, three (3) business days after the date of
posting by the United States post office, (iv) if given by telegraph or cable,
when delivered to the telegraph company with charges prepaid, or (v) if given by
telex, telecopy, facsimile or fax, when sent. Any notice, request, demand,
direction or other communication sent by cable, telex, telecopy, facsimile or
fax must be confirmed within forty-eight (48) hours by letter mailed or
delivered in accordance with the foregoing.

-21-

--------------------------------------------------------------------------------



 To Buyer: The Cheesecake Factory Incorporated              26950 Agoura Road  
         Calabasas Hills, California 91301          Attention: General Counsel  
     Phone No. (818) 871-3000              Fax No.      (818) 871-3110      With
a copy to: Greenberg Glusker Fields Claman Machingter                 & Kinsella
LLP              1900 Avenue of the Stars, Suite 2100            Los Angeles,
California 90067-4590          Attention: Dennis B. Ellman, Esq.                
Phone No. (310) 553-3610               Fax No.      (310) 553-0687      To
Seller: PEGH Investments, LLC             c/o Triliad Development, Inc.  
          270 Conejo Ridge Avenue, Suite 200             Thousand Oaks,
California 91361           Attention: Ms. Valerie Draeger         Phone No.
(805) 379-9800                Fax No.      (805) 379-9560      With a copy to:
Case, Knowlson, Jordan & Wright LLP              2049 Century Park East, Suite
3360            Los Angeles, California 90067          Attention: Patrick Walsh,
Esq.        Phone No. (310) 552-2766      Fax No.      (310) 552-3229      To
Escrow Holder: Commerce Escrow Company   1545 Wilshire Boulevard, Suite 600  
Los Angeles, California 90017   Attention: Mr. Mark Minsky   Phone No. (213)
484-0855   Fax No.      (213) 484-0417  




Notice of change of address shall be given by written notice in the manner
detailed in this Paragraph 18. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given
shall be deemed to constitute receipt of the notice, demand, request or
communication sent.

-22-

--------------------------------------------------------------------------------





19.    Brokers. Buyer and Seller acknowledge that they are both represented by
CB Richard Ellis, Inc. in this transaction and have consented to this dual
representation. Upon the Close of Escrow, Seller will pay a real estate
brokerage commission to CB Richard Ellis, Inc. (Robert Shafer, Bill Inglis,
Robert Flink, Lisa Hoshek and David Solomon, (“Seller’s Broker”), with respect
to this transaction in accordance with Seller’s separate agreement with Seller’s
Broker, and Seller hereby agrees to indemnify, protect, defend (with counsel
reasonably approved by Buyer) and hold Buyer free and harmless from and against
any and all commissions or other claims Seller’s Broker may assert in connection
with the parties entering into, or consummating the transactions contemplated
by, this Agreement. Upon the Close of Escrow, Buyer will pay a real estate
brokerage commission to CB Richard Ellis, Inc. (Ronnie Wade, Alan Aufhammer,
Mark Leonard, and Matthew Hayn) (“Buyer’s Broker”), with respect to this
transaction in accordance with Buyer’s separate agreement with Buyer’s Broker,
and Buyer hereby agrees to indemnify, protect, defend (with counsel reasonably
approved by Seller) and hold Seller free and harmless from and against any and
all commissions or other claims Buyer’s Broker may assert in connection with the
parties entering into, or consummating the transactions contemplated by this
Agreement. If any additional claims for broker’s or finders’ fees for the
consummation of this Agreement arise, then Buyer hereby agrees to indemnify,
protect, save harmless and defend Seller from and against such claims if they
are based upon any statement, representation or agreement made by Buyer, and
Seller hereby agrees to indemnify, protect, save harmless and defend Buyer from
and against such claims if they are based upon any statement, representation or
agreement made by Seller.

20.    Legal Fees. In the event of the bringing of any action or suit by a party
hereto against another party hereunder by reason of any breach of any of the
covenants or agreements or any inaccuracies in any of the representations and
warranties on the part of the other party arising out of this Agreement, then in
that event, the prevailing party in such action or dispute, whether by final
judgment or out of court settlement, will be entitled to have and recover of and
from the other party all costs and expenses of suit, including actual attorneys’
fees. Any judgment or order entered in any final judgment shall contain a
specific provision providing for the recovery of all costs and expenses of suit,
including actual attorneys’ fees (collectively “Costs”) incurred in enforcing,
perfecting and executing such judgment. For the purposes of this paragraph,
Costs will include, without limitation, attorneys’ fees, costs and expenses
incurred in the following: (i) postjudgment motions; (ii) contempt proceeding;
(iii) garnishment, levy, and debtor and third party examination; (iv) discovery;
and (v) bankruptcy litigation.

21.    Assignment. Seller may not assign, transfer or convey its rights or
obligations under this Agreement without the prior written consent of Buyer, and
then only if Seller’s assignee assumes in writing all of Seller’s obligations
hereunder; provided, however, Seller will in no event be released from its
obligations hereunder by reason of such assignment. Buyer, without being
relieved of liability hereunder and without obtaining Seller’s consent, will
have the right to assign its rights and obligations hereunder or to nominate
another person or entity in whom title to the Property will vest

-23-

--------------------------------------------------------------------------------



22.

Miscellaneous

(a)    Survival of Covenants. Except as expressly provided for herein, the
covenants, representations and warranties of both Buyer and Seller set forth in
this Agreement will survive the recordation of the Deed and the Close of Escrow
for a period of eighteen (18) months.

(b)    Required Actions of Buyer and Seller. Buyer and Seller agree to execute
such instruments and documents and to diligently undertake such actions as may
be required in order to consummate the purchase and sale herein contemplated and
will use their best efforts to accomplish the Close of Escrow in accordance with
the provisions hereof.

(c)    Computation of Time Periods. If the date upon which the Contingency
Period expires, the Closing Date or any other date or time period provided for
in this Agreement is or ends on a Saturday, Sunday or federal, state or legal
holiday, then such date will automatically be extended until 5 p.m. Pacific Time
of the next day that is not a Saturday, Sunday or federal, state or legal
holiday.

(d)    Counterparts. This Agreement may be executed in multiple counterparts,
each of which will be deemed an original, but all of which, together, will
constitute but one and the same instrument.

(e)    Captions. Any captions to, or headings of, the paragraphs or
subparagraphs of this Agreement are solely for the convenience of the parties
hereto, are not a part of this Agreement, and will not be used for the
interpretation or determination of the validity of this Agreement or any
provision hereof.

(f)    No Obligations to Third Parties. Except as otherwise expressly provided
herein, the execution and delivery of this Agreement will not be deemed to
confer any rights upon, nor obligate any of the parties hereto, to any person or
entity other than the parties hereto.

(g)    Exhibits and Schedules. The Exhibits and Schedules attached hereto are
hereby incorporated herein by this reference for all purposes.

(h)    Amendment to this Agreement. The terms of this Agreement may not be
modified or amended except by an instrument in writing executed by each of the
parties hereto.

(i)    Waiver. The waiver or failure to enforce any provision of this Agreement
shall not operate as a waiver of any future breach of any such provision or any
other provision hereof.

-24-

--------------------------------------------------------------------------------





(j)    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

(k)    Fees and Other Expenses. Except as otherwise provided herein, each of the
parties hereto shall pay its own fees and expenses in connection with this
Agreement.

(l)    Entire Agreement. This Agreement supersedes any prior agreements,
negotiations and communications, oral or written, and contains the entire
agreement between Buyer and Seller as to the subject matter hereof. No
subsequent agreement, representation, or promise made by either party hereto, or
by or to an employee, officer, agent or representative of either party hereto
will be of any effect unless it is in writing and executed by the party to be
bound thereby.

(m)    Successors and Assigns. Subject to the restrictions set forth in
Paragraph 21 hereof, this Agreement shall be binding upon and will inure to the
benefit of the successors and assigns of the parties hereto.

(n)    Construction. The parties hereto hereby acknowledge and agree that
(i) each party hereto is of equal bargaining strength, (ii) each party has
actively participated in the drafting, preparation and negotiation of this
Agreement, (iii) each party has consulted with it’s own, independent counsel,
and other professional advisors as such party has deemed appropriate, relative
to any and all matters contemplated under this Agreement, (iv) each party and
such party’s counsel and advisors have reviewed this Agreement, (v) each party
has agreed to enter into this Agreement following such review and the rendering
of such advice, and (vi) any rule of construction to the effect that ambiguities
are to be resolved against the drafting parties will not apply in the
interpretation of this Agreement, or any portions hereof, or any amendments
hereto.

[Signature Page Follows]

-25-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.


“Seller” PEGH INVESTMENTS, LLC,      a California limited liability company    
         By:  /s/ Gene Hass
       —————————————————————              Name:  Gene Hass
                 ———————————————————                Title: Managing Member
                ———————————————————           “Buyer” THE CHEESECAKE FACTORY
INCORPORATED,         a Delaware corporation                   By:  /s/ David
Overton
       —————————————————————                   Name:  David Overton
                 ———————————————————                     Title:  Chief Executive
Officer
                ———————————————————  


Signature Page


--------------------------------------------------------------------------------





Acceptance by Escrow Holder:

Commerce Escrow Company hereby acknowledges that it has received a fully
executed original or original executed counterparts of the foregoing Agreement
of Purchase and Sale and Joint Escrow Instructions and agrees to act as Escrow
Holder thereunder and to be bound by and strictly perform the terms thereof as
such terms apply to Escrow Holder.


Dated: ____________, 2004 ————————————————

By:  
      ——————————————
        Its: Authorized Agent






--------------------------------------------------------------------------------





EXHIBIT “A”

DESCRIPTION OF THE LAND

[To Be Supplied]

EXHIBIT  “A”


--------------------------------------------------------------------------------





EXHIBIT “B”

[RESERVED]

EXHIBIT  “B”


--------------------------------------------------------------------------------





EXHIBIT “C”

DEED


RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO
AND
MAIL TAX STATEMENTS TO:

The Cheesecake Factory Incorporated
26950 Agoura Road
Calabasas Hills, California 91301
Attn:________________________

--------------------------------------------------------------------------------

(Above Space for Recorder’s Use Only)


GRANT DEED

Assessor’s Parcel Number: 2064-004-100

The undersigned grantor declares: In accordance with Section 11932 of the
California Revenue and Taxation Code, Grantor has declared the amount of the
transfer tax that is due by a separate statement that is not being recorded with
this Grant Deed.

        FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
PEGH INVESTMENTS, LLC, a California limited liability company (“Grantor”),
hereby grants to THE CHEESECAKE FACTORY INCORPORATED, a Delaware corporation,
(“Grantee”), the real property located in the City of Calabasas, County of Los
Angeles, State of California, more particularly describe on Exhibit “A” attached
hereto and made a part hereof (the “Property”).



Dated: ___________, 2004 PEGH INVESTMENTS, LLC,   a California limited liability
company           By:_____________________________            Name:       
      Title:  




EXHIBIT “C”

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


STATE OF _________ ) ) ss. COUNTY OF ____________ )

On _____________________________, before me, _____________________________,
Notary Public,
                                                                              
               (Print Name of Notary Public)
personally appeared _____________________________

|_| personally known to me


                     -or-

|_| proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.


  WITNESS my hand and official seal.            
__________________________________     Signature Of Notary  


--------------------------------------------------------------------------------


OPTIONAL

Though the data below is not required by law, it may prove valuable to persons
relying on the document and could prevent fraudulent reattachment of this form.


                    CAPACITY CLAIMED BY SIGNER  
DESCRIPTION OF ATTACHED DOCUMENT
        |_|      Individual   |_|      Corporate Officer          
__________________________________________    
____________________________________________  
  Title(s)
 
Title Or Type Of Document
        |_|       Partner(s)     |_| Limited                              
     |_| General   |_|      Attorney-In-Fact   |_|      Trustee(s)   |_|  
   Guardian/Conservator   ____________________________________________  
  |_|      Other:________________________________  
Number Of Pages
        Signer is representing:   Name Of Person(s) Or Entity(ies)    
____________________________________________    
Date Of Documents
  __________________________________________      
__________________________________________      
____________________________________________    
Signer(s) Other Than Named Above
 




--------------------------------------------------------------------------------




EXHIBIT “A”

DESCRIPTION OF REAL PROPERTY CONVEYED

EXHIBIT “A”

--------------------------------------------------------------------------------




Document No. ______________

Recorded _____________, 2004


  STATEMENT OF TAX DUE AND REQUEST THAT TAX DECLARATION NOT BE MADE A PART OF
THE PERMANENT RECORD IN THE OFFICE OF THE COUNTY RECORDER (PURSUANT TO SECTION
11932 REVENUE AND TAXATION CODE)


TO:    Recorder
           County of Los Angeles

        Request is hereby made in accordance with the provisions of the
Documentary Transfer Tax Act that the amount of the tax due not be shown on the
original document which names:


Grantor: PEGH INVESTMENTS, LLC, a California limited liability company          
Grantee: THE CHEESECAKE FACTORY INCORPORATED,     a Delaware corporation  




        The property described in the accompanying document is located in the
City of Los Angeles.

        The amount of tax due on the accompanying document is
$___________________.


|X| Computed on full value of property conveyed.


|_| Or Computed on full value, less liens and encumbrances remaining at the time
of sale.


PEGH INVESTMENTS, LLC,      a California limited liability company          
     By:__________________________         Name:            Title:  




        Note: After the permanent record is made, this form will be affixed to
the conveying document and returned with it.

EXHIBIT “C”


--------------------------------------------------------------------------------





EXHIBIT “D”


[RESERVED]

EXHIBIT “D”
-1-

--------------------------------------------------------------------------------





EXHIBIT “E”


FORM 593-W

EXHIBIT “E”
-1-

--------------------------------------------------------------------------------





EXHIBIT “F”


TENANT LEASE ASSIGNMENT

        THIS TENANT LEASE ASSIGNMENT (“Assignment”) is dated as of
_______________, 2004 by and between PEGH INVESTMENTS, LLC, a California limited
liability company (“Assignor”), and THE CHEESECAKE FACTORY INCORPORATED, a
Delaware corporation (“Assignee”).

W I T N E S S E T H:

        A. Assignor and Assignee entered into that certain Agreement of Purchase
and Sale and Joint Escrow Instructions, dated as of _____________, 2004
(“Agreement”), respecting the sale of the “Property” (as defined in the
Agreement).

        B. Under the Agreement, Assignor is obligated to assign to Assignee any
and all of Assignor’s right, title and interest in and to all leases, licenses,
rental agreements or occupancy agreements relative to the real property (“Real
Property”) described in Exhibit “1” attached hereto, together with all rents,
issues and profits thereunder (collectively, the “Tenant Leases”) and all
security deposits, prepaid rentals, cleaning fees and other deposits, plus any
interest accrued thereon, paid by tenants of the Real Property to Assignor or
any other person (“Tenant Deposits”), which Tenant Leases and Tenant Deposits
are set forth on Exhibit “2” attached hereto.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

        1. Assignor hereby assigns, sells, transfers, sets over and delivers
unto Assignee all of Assignor’s estate, right, title and interest in and to the
Tenant Leases and the Tenant Deposits and Assignee hereby accepts such
assignment.

        2. Assignor hereby covenants that Assignor will, at any time and from
time to time upon written request therefor, execute and deliver to Assignee,
Assignee’s successors, nominees or assigns, such documents as Assignee or they
may reasonably request in order to fully assign and transfer to and vest in
Assignee or Assignee’s successors, nominees and assigns the Tenant Leases and
the Tenant Deposits, and to protect Assignee’s or their right, title and
interest in and to the Tenant Leases and the Tenant Deposits and the rights of
Assignor intended to be transferred and assigned hereby, or to enable Assignee,
Assignee’s successors, nominees and assigns to realize upon or otherwise enjoy
such rights in and to the Tenant Leases and the Tenant Deposits.

        3. Assignee hereby assumes the performance of all of the terms,
covenants and conditions imposed upon Assignor as landlord under the Tenant
Leases accruing or arising on or after the “Close of Escrow” (as defined in the
Agreement).

EXHIBIT “F”
-1-

--------------------------------------------------------------------------------




        4. Assignor hereby agrees to indemnify, protect, defend (with counsel
chosen by Assignee) and hold harmless Assignee from and against any and all
liability, loss, cost, damage or expense (including, without limitation,
reasonable attorneys’ fees, cost and expenses) that Assignee may incur under the
Tenant Leases, and from any and all claims and demands whatsoever that may be
asserted against Assignee by reason of any alleged obligation or undertaking on
its part to perform or discharge any of the terms, covenants or agreements
contained therein, which claims or demands arise from events occurring prior to
the Close of Escrow. Assignee hereby agrees to indemnify, protect, defend (with
counsel chosen by Assignor) and hold harmless Assignor from and against any and
all liability, loss, cost, damage or expense (including, without limitation,
reasonable attorneys’ fees, costs and expenses) that Assignee may incur under
the Tenant Leases, and from any and all claims and demands whatsoever that may
be asserted against Assignor by reason of any alleged obligation or undertaking
on its part to perform or discharge any of those terms, covenants or agreements
contained therein, which claims or demands arise from events occurring on and
after the Close of Escrow.

        5. In the event of the bringing of any action or suit by a party hereto
against another party hereunder by reason of any breach of any of the covenants,
conditions, agreements or provisions on the part of the other party arising out
of this Assignment, then in that event the prevailing party will be entitled to
have and recover of and from the other party all costs and expenses of the
action or suit, including reasonable attorneys’ fees.

        6. This Assignment may be executed in counterparts, each of which shall
be deemed an original, but all of which, together, shall constitute one and the
same instrument.

        7. This Assignment will be binding upon and inure to the benefit of the
successors, assignees, personal representatives, heirs and legatees of all the
respective parties hereto.

        8. This Assignment will be governed by, interpreted under, and construed
and enforceable in accordance with, the laws of the State of California.

[Signature Page Follows]

EXHIBIT “F”
-2-

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered
this Assignment as of the day and year first written above.


“Assignor” PEGH INVESTMENTS, LLC,      a California limited liability company  
           By: __________________________________              Name:
 ______________________                Title:  _______________________          
“Assignee” THE CHEESECAKE FACTORY INCORPORATED,         a Delaware corporation  
                By: _________________________________                   Name:
 ______________________                     Title:  _______________________  



[ATTACH REAL PROPERTY DESCRIPTION AS EXHIBIT “1”
AND SCHEDULE OF LEASES AND SECURITY DEPOSITS AS EXHIBIT “2”]

EXHIBIT “F”
-3-

--------------------------------------------------------------------------------





EXHIBIT “G”


ASSIGNMENT
OF
CONTRACTS AND ASSUMPTION AGREEMENT

        THIS ASSIGNMENT OF CONTRACTS AND ASSUMPTION AGREEMENT (“Assignment”), is
dated as of ______________, 2004 by and between PEGH INVESTMENTS, LLC, a
California limited liability company (“Assignor”), and THE CHEESECAKE FACTORY
INCORPORATED, a Delaware corporation (“Assignee”).

W I T N E S S E T H:

        A. Assignor and Assignee entered into that certain Agreement of Purchase
and Sale and Joint Escrow Instructions, dated ____________, 2004, (“Agreement”),
for the purchase and sale of certain real property (“Property”) more
particularly described in the Agreement.

        B. This Assignment is being made pursuant to the terms of the Agreement
for the purpose of assigning to Assignee all of Assignor’s right, title and
interest in and to those certain contracts, warranties and guaranties, together
with all supplements, amendments and modifications thereto approved by Buyer
pursuant to the Agreement (collectively, the “Contracts”). The Contracts are
more particularly described in Exhibit “1” attached hereto.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

        1. Assignor hereby grants, assigns, transfers, conveys and delivers to
Assignee the Contracts and all of Assignor’s right, title, interest, benefits
and privileges thereunder, and Assignee hereby accepts such Assignment.

        2. Assignor hereby agrees to indemnify, protect, defend (with counsel
chosen by Assignee) and hold harmless Assignee from and against any and all
liability, loss, cost, damage or expense (including, without limitation,
reasonable attorneys’ fees, costs and expenses) that Assignee may incur under
the Contracts, and from any and all claims and demands whatsoever that may be
asserted against Assignee by reason of any alleged obligation or undertaking on
its part to perform or discharge any of the terms, covenants or agreements
contained therein, which claims or demands arise from events occurring prior to
the “Close of Escrow” (as defined in the Agreement). Assignee hereby agrees to
indemnify, protect, defend (with counsel chosen by Assignor) and hold harmless
Assignor from and against any and all liability, loss, cost, damage or expense
(including, without limitation, reasonable attorneys’ fees, costs and expenses)
that Assignor may incur under these Contracts, and from any and all claims and
demands whatsoever that may be asserted against Assignor by reason of any
alleged obligation or undertaking on its part to perform or discharge any of the
terms, covenants or agreements contained therein, which claims or demands arise
from events occurring on or after the Close of Escrow.

EXHIBIT “G”
-1-

--------------------------------------------------------------------------------




        3. By acceptance of this Assignment, Assignee hereby assumes and agrees
to perform and to be bound by all of the terms, covenants, conditions and
obligations imposed upon or assumed by Assignor under the Contracts. Said
assumption will have application only to those obligations under the Contracts
first accruing or arising on or after the Close of Escrow and shall have no
application to obligations accruing or arising prior to said date.

        4. This Assignment may be executed in counterparts, each of which will
be deemed an original, but all of which, together, shall constitute one and the
same instrument.

        5. This Assignment will be binding upon and inure to the benefit of the
successors, assigns, personal representatives, heirs and legatees of the
respective parties hereto.

        6. In the event of the bringing of any action or suit by a party hereto
against another party hereunder by reason of any breach of any of the covenants,
conditions, agreements or provisions on the part of the other party arising out
of this Assignment, then in that event the prevailing party will be entitled to
have and recover of and from the other party all costs and expenses of the
action or suit, including reasonable attorneys’ fees.

        7. This Assignment will be governed by, interpreted under, and construed
in accordance with the laws of the State of California.

[Signature Page Follows]

EXHIBIT “G”
-2-

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first written above.


“Assignor” PEGH INVESTMENTS, LLC,      a California limited liability company  
           By: __________________________________              Name:
 ______________________                Title:  _______________________          
“Assignee” THE CHEESECAKE FACTORY INCORPORATED,         a Delaware corporation  
                By: _________________________________                   Name:
 ______________________                     Title:  _______________________  





[ATTACH SCHEDULE OF CONTRACTS AS EXHIBIT “1”]

EXHIBIT “G”
-3-







EXHIBIT “H”


BILL OF SALE

THIS BILL OF SALE (“Bill of Sale”) is dated as of _____________, 2004 by THE
CHEESECAKE FACTORY INCORPORATED, a Delaware corporation (“Buyer”), and PEGH
INVESTMENTS, LLC, a California limited liability company (“Seller”).

W I T N E S S E T H:

        A. Seller and Buyer entered into that certain Agreement of Purchase and
Sale and Joint Escrow Instructions dated as of ____________, 2004 (“Agreement”)
respecting the sale of certain “Property” (as defined in the Agreement).

        B. Under the Agreement, Seller is obligated to transfer to Buyer any and
all of Seller’s right, title and interest in and to all equipment, appliances,
tools, machinery, supplies, building materials and other personal property of
every kind and character owned by Seller and attached to, appurtenant to,
located in or used in connection with the operation of the “Improvements” (as
defined in the Agreement) (collectively, the “Personal Property”).

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller does hereby absolutely and
unconditionally give, grant, bargain, sell, transfer, set over, assign, convey,
release, confirm and deliver to Buyer all of the Personal Property, including,
without limitation, those certain items of personal property described on
Exhibit “1” attached hereto.

        1. Seller hereby covenants that Seller will, at any time and from time
to time upon written request therefor, execute and deliver to Buyer, Buyer’s
successors, nominees or assigns, such documents as Buyer or they may reasonably
request in order to fully assign and transfer to and vest the Personal Property
in Buyer or Buyer’s successors, nominees and assigns, and to protect Buyer’s or
their right, title and interest in and to all of the Personal Property and the
rights of Seller intended to be transferred and assigned hereby, or to enable
Buyer, Buyer’s successors, nominees and assigns to realize upon or otherwise
enjoy such rights and property.

        2. Seller hereby represents and warrants to Buyer that: (i) the Personal
Property has been paid for and is not subject to any liens, encumbrances or
claims of any kind, (ii) all taxes of any nature whatsoever on the Personal
Property have been paid by Seller, (iii) the consideration paid to Seller
herewith is the full and complete consideration for the Personal Property,
(iv) any sales or other taxes which may be payable with respect to this transfer
shall be the sole responsibility of Seller, and (v) the transfer of the Personal
Property to Buyer does not require the consent of third parties except as
otherwise disclosed in writing by Seller to Buyer. Such warranties and
representations shall survive the execution and delivery of this Bill of Sale
and Buyer’s subsequent transfer of any of the Personal Property.

EXHIBIT “H”
-1-




        3. This Bill of Sale will be binding upon and inure to the benefit of
the successors, assigns, personal representatives, heirs and legatees of Buyer
and Seller.

        4. This Bill of Sale will be governed by, interpreted under, and
construed and enforceable in accordance with, the laws of the State of
California.

[Signature Page Follows]

EXHIBIT “H”
-2-

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, Seller has executed and delivered this Bill of Sale
as of the date first written above.


“Seller” PEGH INVESTMENTS, LLC,   a California limited liability company        
  By:_______________________________         Name:            Title:  





[ATTACH DESCRIPTION OF PERSONAL PROPERTY
AS EXHIBIT “1”]

EXHIBIT “H”
-3-

--------------------------------------------------------------------------------





EXHIBIT “I”


SELLER’S CERTIFICATE

FEDERAL FIRPTA CERTIFICATE

        To inform THE CHEESECAKE FACTORY INCORPORATED, a Delaware corporation
(the “Transferee”) that withholding of tax under Section 1445 of the Internal
Revenue Code of 1986, as amended (“Code”) will not be required by Transferee,
upon the transfer of certain real property by PEGH INVESTMENTS, LLC, a
California limited liability company (the “Transferor”) to the Transferee, the
undersigned hereby certifies the following on behalf of the Transferor:

        1. The Transferor is not a foreign corporation, foreign partnership,
foreign trust, foreign estate or foreign person (as those terms are defined in
the Code and the Income Tax Regulations promulgated thereunder); and

        2. The Transferor's U.S. employer or tax identification number is
__________.

       3. The Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii) of the Insurance Tax Regulations.

        The Transferor understands that this Certification may be disclosed to
the Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Transferor.


Dated: _________________, 2004 PEGH INVESTMENTS, LLC,   a California limited
liability company            By: ____________________________________________  
     Name: __________________________________________          Title:
___________________________________________  


EXHIBIT “I”

--------------------------------------------------------------------------------





EXHIBIT “J”


GENERAL ASSIGNMENT AGREEMENT

        THIS GENERAL ASSIGNMENT AGREEMENT (“Assignment”), is dated as of
_______________, 2004, by and between PEGH INVESTMENTS, LLC, a California
limited liability company (“Assignor”), and THE CHEESECAKE FACTORY INCORPORATED,
a Delaware corporation (“Assignee”).

        Assignor is the owner of that certain land (the “Land”) located in the
City of Calabasas, County of Los Angeles, State of California, more particularly
described in Exhibit “A” attached hereto, and all rights, privileges and
easements appurtenant to the Land (the “Appurtenances”), and all buildings and
other improvements thereon (the “Improvements”). The Land, the Appurtenances and
the Improvements are hereinafter referred to collectively as the “Real
Property.” The Real Property is being conveyed by Assignor to Assignee pursuant
to a grant deed (the “Deed”) of on or about even date herewith.

        NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

        1. Assignor hereby grants, assigns, transfers, conveys and delivers to
Assignee all of Assignor’s right, title, interest, benefits and privileges in
and to the following described property (collectively, the “Rights”):


          (a) All engineering, consulting, architectural and other similar
contracts, and any and all amendments and modifications thereto, concerning the
design or construction of any or all of the Real Property and all warranties
with respect thereto and to any construction contracts (including all statutory,
express and implied warranties), including, without limitation those warranties
that are described in Exhibit “B” attached hereto;


          (b) All architectural drawings, plans, specifications, soils tests,
appraisals, engineering reports and similar materials relating to any or all of
the Real Property;


          (c) All payment and performance bonds or guaranties and any and all
modifications and extensions thereof relating to the Real Property;


          (d) All governmental entitlements (including, but not limited to, all
environmental impact reports, negative declarations, map approvals, conditional
use permits, building permits and certificates of occupancy for the
Improvements), permissions, environmental clearances, authority to subdivide the
Land, rights, licenses and permits that relate to all or any of the Real
Property;


          (e) All general intangibles benefiting or relating to the development
or use of the Real Property, including, without limitation, all names under
which or by which the Real Property or any portion thereof may at any time be
operated or known, all rights to carry on business under any such names or any
variant thereof, and all trademarks and goodwill in any way relating to the Real
Property;


EXHIBIT “J”
-1-

--------------------------------------------------------------------------------


          (f) All refunds and payments of any kind relating to the construction,
operation, occupancy, use or disposition of any or all of the Real Property; and


          (g) All proceeds and claims arising on account of any damage to or
taking of the Real Property or any part thereof, and all causes of action and
recoveries for any loss or diminution in the value of the Real Property.


        2. Assignor hereby represents and warrants to Assignee that (i) Assignor
has not assigned, sold, mortgaged, pledged or otherwise transferred all or any
of Assignor’s right, title or interest in or to any of the Rights to any party
other than Assignee and (ii) Assignor owns the Rights free and clear from any
and all liens, encumbrances and security interests.

        3. This Assignment will be binding upon and inure to the benefit of the
successors, assigns, personal representatives, heirs and legatees of the
respective parties hereto.

        4. In the event of the bringing of any action or suit by a party hereto
against another party hereunder by reason of any breach of any of the covenants,
conditions, agreements or provisions on the part of the other party arising out
of this Assignment, then in that event the prevailing party will be entitled to
have and recover of and from the other party all costs and expenses of the
action or suit, including reasonable attorneys’ fees.

        5. This Assignment will be governed by, interpreted under, and enforced
and construed in accordance with the laws of the State of California.

        6. This Assignment may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together shall constitute
but one and the same instrument.

[Signature Page Follows]

EXHIBIT “J”
-2-

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto have executed this instrument as
of the date first hereinabove written.


“Assignor” PEGH INVESTMENTS, LLC,      a California limited liability company  
           By: __________________________________              Name:
 ______________________                Title:  _______________________          
“Assignee” THE CHEESECAKE FACTORY INCORPORATED,         a Delaware corporation  
                By: _________________________________                   Name:
 ______________________                     Title:  _______________________  


EXHIBIT “J”
-3-

--------------------------------------------------------------------------------





LEGAL DESCRIPTION OF THE PROPERTY

[To Be Provided]

EXHIBIT “A” to
EXHIBIT “J”

--------------------------------------------------------------------------------





SCHEDULE OF WARRANTIES

[To Be Provided]

EXHIBIT “B” to
EXHIBIT “J”

--------------------------------------------------------------------------------





EXHIBIT “K”

[RESERVED]

EXHIBIT “K”

--------------------------------------------------------------------------------





EXHIBIT “L”


SCHEDULE OF WARRANTIES FOR THE IMPROVEMENTS TO BE ASSIGNED TO BUYER

[To Be Provided]

EXHIBIT “L”

--------------------------------------------------------------------------------
